Citation Nr: 1449365	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-15 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from March 1961 to April 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2014 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The results of audiometric tests conducted in October 2010 show that the Veteran had level III hearing in his right ear and level III hearing in his left ear.

2.  The results of audiometric tests conducted in August 2011 show that the Veteran had level III hearing in his right ear and level III hearing in his left ear.

3.  The results of audiometric tests conducted in July 2013 show that the Veteran had level III hearing in his right ear and level II hearing in his left ear.


CONCLUSION OF LAW

The criteria for assignment of a compensable initial evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA treatment records have been obtained and associated with the claims file.  In addition, the Veteran was afforded VA medical examinations in October 2010, August 2011, and July 2013. 

The Veteran's representative has argued that the Veteran should be afforded another VA medical examination.  However, neither the Veteran nor the Veteran's representative have indicated that the Veteran's hearing loss disability is more severe since the July 2013.  Rather, since the July 2013 examination the Veteran has stated that his hearing loss is worse than what the test showed.  As such, the Board does not find it necessary to afford the Veteran another VA medical examination.

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to a compensable initial evaluation for bilateral hearing loss. 

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (Hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, an exceptional pattern of hearing impairment exists for VA purposes when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  Then, the rating specialist must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

Further, an exceptional pattern of hearing impairment exists for VA purposes when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Then, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Review of the claims file reveals that the Veteran has been prescribed hearing aids. 

In October 2010 the Veteran was afforded a VA medical examination.  Audiological evaluation revealed puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
50
60
LEFT
30
40
40
50

The average threshold in the right ear was 45 decibels and the average in the left ear was 40 decibels.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 percent in the left ear.

The audiological evaluation did not reveal an exceptional pattern of hearing loss.  Under Table VI the examination results correspond to category III for the right ear and under Table VI, the examination results correspond to category III for the left ear.  These categories correspond with a noncompensable disability rating.

In August 2011 the Veteran was afforded a VA medical examination.  When asked to describe in his own words the effects of the disability, it was noted that the Veteran's hearing loss impacted his ordinary conditions of daily life, including the ability to work.  The Veteran reported difficulty understanding and hearing in noise.  Audiological evaluation revealed puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
50
60
LEFT
35
40
40
55

The average threshold in the right ear was 45 decibels and the average in the left ear was 42 decibels.  Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 76 percent in the left ear.

The audiological evaluation did not reveal an exceptional pattern of hearing loss.  Under Table VI the examination results correspond to category III for the right ear and under Table VI, the examination results correspond to category III for the left ear.  These categories correspond with a noncompensable disability rating.

In July 2013 the Veteran was afforded a VA medical examination.  When asked to describe in his own words the effects of the disability, it was noted that the Veteran's hearing loss did not impact his ordinary conditions of daily life, including the ability to work.  Audiological evaluation revealed puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
50
60
LEFT
35
40
45
55

The average threshold in the right ear was 46 decibels and the average in the left ear was 44 decibels.  Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 84 percent in the left ear.

The audiological evaluation did not reveal an exceptional pattern of hearing loss.  Under Table VI the examination results correspond to category III for the right ear and under Table VI, the examination results correspond to category II for the left ear.  These categories correspond with a noncompensable disability rating.

At a hearing before the undersigned in March 2014 the Veteran reported that his daughter has indicated that he does not hear any better with his hearing aids.  The Veteran reported that he has to turn the television up louder and that he cannot use his hearing aids with the telephone.  The Veteran's representative noted that the Veteran had not seen the audiologist since the summer of 2013.  The Veteran stated that the only time he sees the audiologist is when he goes for a hearing test.  The Veteran reported that he retired in 2002.  

It has been established that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examinations dated in August 2011 and July 2013, address the functional and daily life effects of the Veteran's hearing loss disability.  In August 2011 it was noted that the Veteran's hearing loss disability impacted his ordinary conditions of daily life, including the ability to work.  The Veteran reported difficulty understanding and hearing in noise.  In July 2013 it was noted that the Veteran's hearing loss disability did not impact his ordinary conditions of daily life, including the ability to work.  Therefore, the functional and ordinary daily life effects of the Veteran's hearing loss disability have been adequately discussed.

The audiometric evaluations discussed above do not reveal results warranting a compensable evaluation for any period on appeal.  As such, a compensable initial evaluation for bilateral hearing loss is denied.

The discussion above reflects that the rating criteria are adequate for rating the Veteran's service-connected bilateral hearing loss.  The Veteran's hearing loss disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by hearing loss disabilities.  As discussed above, VA examinations have provided adequate descriptions of the functional effects of the Veteran's hearing loss.  Martinak, 21 Vet. App. at 455.  The Board finds that the rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) held that every claim for a higher rating includes a claim for a total disability based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevents him from working.  In this case, the Veteran has not claimed that his service-connected bilateral hearing loss prevents him from working, and the evidence does not reflect the same.  Thus, a claim for TDIU has not been raised.




ORDER

A compensable initial evaluation for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


